
	
		II
		110th CONGRESS
		1st Session
		S. 2040
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Bond (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to increase the alternative tax liability limitation for small property and
		  casualty insurance companies. 
	
	
		1.Increase in limitation for
			 alternative tax liability for small property and casualty insurance
			 companies
			(a)In
			 generalClause (i) of section
			 831(b)(2)(A) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)the net written premiums (or, if greater,
				direct written premiums) for the taxable year do not exceed $1,971,000,
				and
					.
			(b)Inflation
			 adjustmentParagraph (2) of
			 section 831(b) of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(C)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2007, the dollar amount set
				forth in subparagraph (A) shall be increased by an amount equal to—
						(i)such dollar amount, multiplied by
						(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2006 for calendar year 1992 in subparagraph (B)
				thereof. If the amount as adjusted under the preceding sentence is not a
				multiple of $1,000, such amount shall be rounded to the next lowest multiple of
				$1,000.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
